




AMENDED AND RESTATED EMPLOYMENT AGREEMENT
DATED OCTOBER 13, 2011
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT DATED OCTOBER 13, 2011
(“Agreement”) is made by and between PICO Holdings, Inc., a diversified holding
company formed under the laws of the state of California (“Company”), and
John R. Hart (“Employee”). Employee entered into a four-year Employment
Agreement with the Company effective December 31, 1997. Further Employment
Agreements were entered into for the periods January 1, 2002 through
December 31, 2005, January 1, 2006 through December 31, 2010, and for May 7,
2007 through December 31, 2012. The May 7, 2007 Employment Agreement was amended
by the Amendment to Employment Agreement dated January 1, 2009. This Agreement
shall take effect on October 13, 2011 and shall supersede and replace both the
May 7, 2007 Employment Agreement and the January 1, 2009 Amendment to the May 7,
2007 Employment Agreement.


AGREEMENT
In consideration of the foregoing, and of their mutual promises contained
herein, the parties agree and intend to be legally bound as follows:
1.Employment and Term.
The Company hereby agrees to continue to employ Employee, and Employee hereby
accepts such continued employment, on the terms and conditions set forth herein,
for a period commencing on October 13, 2011 and ending December 31, 2014 (the
“Term”).
2.Duties.
Employee is engaged in the position of President and Chief Executive Officer.
Employee shall perform faithfully and diligently the duties customarily
performed by persons in the position for which Employee is engaged.
3.Compensation.
A.Base Salary. As compensation for the performance of the duties hereunder,
Company shall pay to Employee a Base Salary of $1,991,751 for the calendar year
2011.


B.Cost of Living Adjustments. On January 1, 2012, the Base Salary shall be
increased by the same percentage as the average percentage increase applicable
to the Company's other staff members, in an amount deemed adequate to provide
for cost of living, subject to Compensation Committee approval. The same
adjustment methodology shall be applied to the resulting Base Salary effective
on January 1, 2013 and January 1, 2014.
C.Incentive Award. In addition, Employee shall be eligible to receive an
Incentive Award for each fiscal year during the Term based on the percentage
growth of the Company's book value per share if, during the applicable fiscal
year (“Applicable Year”), the percentage growth in the Company's book value per
share is above a pre-determined threshold. The threshold percentage is 80% of
the S&P 500 annualized total return for the five years ending on December 31 of
the Applicable Year (“Applicable Threshold”). If the percentage increase in book
value per share on December 31 of the Applicable Year exceeds the Applicable
Threshold, the amount of Incentive Award shall be equal to 7.5% of the dollar
increase in the Company's book value per share, multiplied by the number of
shares of Company stock outstanding at the beginning (January 1) of the
Applicable Year. The Incentive Award, if any, shall be paid in cash, less
applicable tax withholdings, and subject to Section 18, below, within 2-1/2
months after the end of the Applicable Year.




--------------------------------------------------------------------------------






1.If the Company terminates Employee's employment other than for Cause (as
defined below), or if Employee resigns for Good Reason (as defined below), or
Employee's employment ends due to Employee's Death or Permanent and Total
Disability (as defined below), occurring in any such case, on or prior to
December 31 of the Applicable Year, the Company shall pay a prorated Incentive
Award to Employee for such Applicable Year, based upon the amount, if any,
earned for the Applicable Year in accordance with the foregoing paragraph and
based on the number of calendar months in which Employee performed any work
during the Applicable Year. Such prorated Incentive Award, if any, shall be paid
in cash, less applicable tax withholdings and shall occur in the normal course
after the Company's financial statements for the Applicable Year have been
finalized, subject to Section 18, below, within 2-1/2 months after the end of
the Applicable Year.
2.If Employee voluntarily terminates employment, other than by allowing the Term
to expire, or other than for Good Reason, on or prior to December 31 of the
Applicable Year, Employee shall not be entitled to payment of any Incentive
Award for that Applicable Year, unless otherwise specified by the Board of
Directors.
D.Employee Benefits.
1.Employee shall be entitled to the standard employee benefit package made
available to other full time employees of the Company, subject to the terms,
conditions and restrictions stated in that package and the applicable benefit
plan documents. Notwithstanding the preceding sentence, the termination payments
available under this Agreement shall be in lieu of any standard severance
benefits payable to Employee under the severance program available generally to
employees of Company, if any. Company shall have the right, at any time, to
prospectively amend, modify or eliminate employee benefits, which changes shall
become effective immediately.
2.In the event of any conflict between the terms of this Agreement and the terms
of the PICO Holdings, Inc. 2005 Long-Term Incentive Plan, the PICO Holdings,
Inc. Notice of Grant of Restricted Stock Units or the terms of any equity or
compensation plan, grant agreement, award agreement, deferred compensation
agreement or arrangement, or any other plan, program, policy, agreement or
document, Employee shall receive such compensation, benefits or remuneration
that in Employee's sole discretion is more favorable to Employee. The Company
covenants that any agreement evidencing equity interest entered into after the
date of this Agreement shall incorporate by reference this Section 3.D.2.
E.Restricted Stock Units. The Company has granted to Employee certain Restricted
Stock Units (RSUs) subject to the terms and conditions set forth in the Notice
of Grant of Restricted Stock Units having a Grant Date of October 28, 2010 and a
form of Restricted Stock Unit Agreement. The RSUs were granted pursuant to and
are subject to the terms and conditions of the PICO Holdings, Inc. 2005
Long-Term Incentive Plan, as amended to the Grant Date.


F.Payments by Affiliates. All compensation, fees or other remuneration payable
to Employee by any affiliate of the Company shall be waived or if paid, remitted
to the Company.
4.Termination of Employment.
A.    Termination for Cause by Company. Company may terminate Employee's
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as gross negligence or willful misconduct related to the
business of the Company where such gross negligence or willful misconduct is
materially and demonstrably injurious to the Company, or any willful acts or
willful omissions that are materially and demonstrably injurious to the Company.
In the event Employee's employment is terminated in accordance with this
subsection, Employee shall be entitled to receive only Employee's Base Salary
then in effect, prorated to the date of termination, all accrued and unused
vacation, all vested benefits, vested equity interests (including stock units
and stock appreciation rights), and vested deferred compensation (including
stock units and stock appreciation rights), and all cash, wages, compensation,
benefits or remuneration already awarded, provided or paid to Employee including
but not limited to any such cash, wages, compensation, benefits or remuneration
held in trust for the benefit of Employee. All other Company obligations to
Employee pursuant to this Agreement will become automatically terminated and
completely extinguished. Employee will not be entitled to receive the Severance
Package described in subsection 4.B below.
B.    Termination Other Than For Cause by Company or Termination by Employee for
Good Reason. If Employee's services under this Agreement are terminated by the
Company for any reason other than Cause, including termination in conjunction
with a change in control of the Company, prior to December 31, 2014, or if
Employee resigns for Good Reason (as defined below), then in addition to the
benefits and remuneration in subsection 4.A above, Employee shall be entitled to
receive the following payments and benefits (the “Separation Package”) and all
other Company obligations to Employee will be automatically terminated and
completely extinguished;
1.    an amount equal to the greater of (a) the Base Salary for the Term minus
the amount previously paid to Employee under Section 3.A. of this Agreement from
October 13, 2011 to the date of termination, or (b) an amount equal to two times
(2x) the Base Salary in effect at the date of the termination; which amount
(less applicable tax withholdings) shall be paid, subject to Section 18, in a
lump sum on the sixtieth (60th) day following the date of Employee's termination
of employment;
2.    the amount, if any, determined under Section 3(C)(1) and payable at the
time provided by such section;




--------------------------------------------------------------------------------




3.    upon termination of employment, all of Employee's unvested equity interest
in the Company, including but not limited to restricted stock units granted to
Employee on October 28, 2010, shall immediately vest; and
4.    the Company shall have the obligation to continue to pay Employee's health
benefits that exist and are paid for by the Company at the date of the
termination of Employee's employment, until the Employee's death or until
Employee accepts health coverage from another employer. For the purpose of this
Agreement, Employee's resignation shall be deemed to be for “Good Reason” if
Employee resigns within two years following the first occurrence of any of the
following conditions which remains in effect for thirty (30) days after written
notice from Employee to the Board of Directors delivered within sixty (60) days
following Employee's knowledge of the first occurrence of such condition: (i) a
reduction in Employee's Base Salary; (ii) a material reduction in the health and
welfare insurance, retirement or other benefits available to Employee as of the
date of this Agreement (except for reductions in such benefits applicable to
senior executive employees of the Company generally); (iii) the failure of the
Company or any successor to honor any material terms of this Agreement; (iv) a
material diminution in Employee's position, authority, duties or
responsibilities, other than as provided in Section 5, below; or (v) the
relocation or stated intent to relocate the Employee's principal office more
than fifty (50) miles from La Jolla, California.
C.    Termination by Employee for Other Than Good Reason. Employee may resign
for any reason at any time for other than Good Reason. In the event Employee
resigns for other than Good Reason, he shall receive the benefits and
remuneration as described in subsection 4.A above.
D.    Expiration of Term. No later than one year prior to the expiration of the
term of this Agreement, Company shall initiate negotiations with Employee
regarding the extension of this Agreement. In the event that Company and
Employee are unable to reach an agreement regarding such extension, Employee
shall be entitled to receive the benefits and remuneration as described in
subsection 4.A above and the Separation Package set forth in subsection 4.B
above; such amounts being payable as if the expiration of the term of this
Agreement is the date of termination.
5.Termination As A Result of Death or Disability of Employee. In the event
Employee's employment ends as a result of death or Permanent and Total
Disability prior to December 31, 2014, in addition to the benefits and
remuneration as described in subsection 4.A above and death or disability
benefits under any life insurance or disability insurance policy, Employee or
the person designated by Employee to receive death benefits hereunder, as
applicable, shall be entitled to the Separation Package, described above,
payable at the same times and subject to the same conditions as set forth in
Section 4.B, including Section 18. If no person has been designated by Employee
to receive death benefits hereunder, payment shall be made to Employee's
surviving spouse (if any) or to Employee's estate if Employee is not married at
the time of death. As used herein, the term Permanent and Total Disability shall
mean Employee's inability to perform his job duties hereunder as a result of a
physical or mental impairment for nine (9) consecutive months within a twelve
(12) month period as determined by Employee's physician. For the duration of the
period during which Employee is unable to perform his duties hereunder as a
result of a physical or mental impairment, prior to termination of Employee's
employment, the Company shall appoint an individual to fulfill such duties on an
interim basis.
6.Non-Solicitation of Employees.
Employee agrees that for a period of one (1) year following termination of
employment, Employee will not solicit any officer or key employee of the Company
or its subsidiaries or affiliates for the purpose of causing or inducing them to
terminate their employment with the Company.
7.Golden Parachute Limitation.
Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit Employee would receive pursuant to this Agreement or otherwise
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code (the “Code”), and, but for
this sentence, would be subject to the excise tax imposed by Section 4999 of the
Code or any similar or successor provision (the “Excise Tax”), then the
aggregate amount of the Payments shall be reduced, but only to the extent
necessary so that no portion of the Payments (after reduction) are subject to
the Excise Tax. Any reduction in the Payments required by this Section will made
in the following order: (i) reduction of cash payments; (ii) reduction of
accelerated vesting of equity awards other than stock options; (iii) reduction
of accelerated vesting of stock options; and (iv) reduction of other benefits
paid or provided to Employee. In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting will be cancelled
in the reverse order of the date of grant of Employee's equity awards. If two or
more equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.




--------------------------------------------------------------------------------






The professional firm engaged by the Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in Payments that would otherwise be subject to the Excise Tax will
perform the foregoing calculations. If the tax firm so engaged by the Company is
serving as accountant or auditor for the acquiring company, the Company will
appoint a nationally recognized tax firm to make the determinations required by
this Section. The Company will bear all expenses with respect to the
determinations by such firm required to be made by this Section. The Company and
Employee shall furnish such tax firm such information and documents as the tax
firm may reasonably request in order to make its required determination. The tax
firm will provide its calculations, together with detailed supporting
documentation, to the Company and Employee as soon as practicable following its
engagement. Any good faith determinations of the tax firm made hereunder will be
final.
8.Co-Licensee.
The Company acknowledges the employee is a co-licensee of the Parallax Trading
Model and the Company agrees and acknowledges that Employee shall not be
restricted or impaired in any way in enforcing his rights as a co-licensee of
the Parallax Trading Model during or after the Term.
9.Other Agreements.
Employee represents and warrants to the Company that there is no agreement
between him and any other person, firm or corporation concerning the performance
of services under this Agreement or which in any way might prevent Employee from
performing or conflict with his obligations under this Agreement. Nothing shall
be interpreted as precluding Employee from seeking or performing other
employment or consulting work, as long as such services or work does not
interfere with his duties or conflict with his obligations to the Company under
this Agreement or as may be imposed by law.
10.Assignment.
This Agreement may not be assigned by either party without the prior written
consent of the other.
11.Waiver of Breach.
Failure to insist upon strict compliance with any of the terms, promises or
conditions of this Agreement shall not be deemed a waiver of such terms, promise
or condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power, unless specifically stated.
12.Severability.
The invalidity or unenforceability of any provisions hereof shall in no way
affect the validity or enforceability of any other provision.
13.Modification.
This Agreement cannot be amended, changed, modified, or discharged except by an
agreement in writing signed by both the Company and Employee. In the event the
Company determines that modifications may be necessary to facilitate compliance
with the requirements of Internal Revenue Code Section 409A, the Company and
Employee shall cooperate to adopt such modifications.
14.Governing Law.
This Agreement and the performance of this Agreement shall be governed by the
laws of the state of California.
15.Captions.
The captions at the beginning of the several sections of this Agreement are not
part of the context hereof but are only guides or labels to assist in locating
and reading such sections. They should be given no effect in construing this
Agreement.
16.Binding Effect.
Except as otherwise herein expressly provided, this Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns, and
Employee, his heirs, executors, administrators and legal representatives,
provided that the rights and obligations of Employee or the Company hereunder
may not be delegated or assigned except as provided in Section 12 hereof.
Employee acknowledges that he has had the opportunity to confer with independent
legal counsel regarding this Agreement prior to Employee's execution hereof.




--------------------------------------------------------------------------------




17.Entire Agreement.
This Agreement, including the Employee Nondisclosure and Proprietary Rights
Assignment Agreement which is incorporated herein, those documents expressly
referred to herein, and those documents by which Employee is entitled to
compensation, benefits or remuneration under this Agreement, contain the entire
agreement of the parties with respect to the subject matter hereof, and no
representations, inducements, promises or agreements, oral or written, between
the parties, not embodied herein shall have any force or effect.
18.Compliance with Code Section 409A.
A.The Company intends that income provided to the Employee pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code and the
Treasury Regulations thereunder (collectively, “Section 409A”). The provisions
of this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A. However, the Company does not guarantee
any particular tax effect for income provided to the Employee pursuant to this
Agreement. In any event, except for the Company's responsibility to withhold
applicable income and employment taxes from compensation paid or provided to the
Employee, the Company shall not be responsible for the payment of any applicable
taxes, penalties, interest, costs, fees, including attorney's fees, or other
liability incurred by Employee in connection with compensation paid or provided
to the Employee pursuant to this Agreement.
B.Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Employee's termination of
employment with the Company which constitutes a “deferral of compensation”
within the meaning of Section 409A shall be paid unless and until the Employee
has incurred a “separation from service” within the meaning of Section 409A.
Furthermore, if the Employee is a “specified employee” within the meaning of
Section 409A as of the date of the Employee's separation from service, no amount
that constitutes a deferral of compensation which is payable on account of the
Employee's separation from service shall be paid to the Employee before the date
(the “Delayed Payment Date”) which is the first business day of the seventh
month after the date of the Employee's separation from service or, if earlier,
the date of the Employee's death following such separation from service. All
such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated, held in trust, and paid on the Delayed
Payment Date.
C.It is the intent of the Company and the Employee that any right of the
Employee to receive installment payments hereunder shall, for all purposes of
Section 409A, be treated as a right to a series of separate payments.
19.Indemnification. In addition to the Company's obligation to indemnify
Employee as required by law or the Company's internal documents, the Company
shall indemnify Employee from and against all losses, damages, expenses,
judgments, costs, or fees arising out of or related to Employee's acts or
omissions during the Term, other than acts which led to the termination of
Employee's employment for Cause pursuant to subsection 4.A. above and where
Employee is not entitled to indemnification for such acts under applicable law.
20.Legal Fees and Expenses. In the event either party hereto institutes any
legal proceeding or arbitration for the enforcement or interpretation of this
Agreement or because of any alleged dispute, breach, default or
misrepresentation in connection with or arising out of the provisions of this
Agreement, the prevailing party shall be entitled to receive such party's
reasonable attorneys' fees and costs incurred in such proceeding in addition to
any other relief to which such party may be entitled.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date first written above.


PICO HOLDINGS, INC.


/s/ Carlos C. Campbell
                    
Name: Carlos C. Campbell


                    
Title: Chairman Compensation Committee








EMPLOYEE:


/s/ John R. Hart
                    
John R. Hart








